Citation Nr: 1102055	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1950 to September 
1953 and May 1957 to August 1971.  He died in early 2006.  The 
appellant in this matter is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which denied the appellant's service connection claim 
for the cause of the Veteran's death.

In her May 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), 
the appellant requested a Travel Board hearing.  In an April 2009 
letter, she was notified that his hearing had been scheduled for 
May 14, 2009.  She failed to appear for the proceeding and has 
not provided an explanation for her absence or requested to 
reschedule the hearing.  As such, her hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, to include ischemic heart disease.  While 
regulations to implement the Secretary's decision were pending, 
the Secretary, on November 20, 2009, directed the Board to stay 
action on all claims for service connection that could not be 
granted under current law but that potentially might have been 
granted based on the planned new presumptions of service 
connection for ischemic heart disease based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
a presumption of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  
The final rule was effective August 31, 2010.  However, the rule 
was identified as a major rule and, thus, the implementation of 
the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum notes that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims was lifted 
effective October 30, 2010.   

As will explained herein, in light of this significant regulatory 
change which is pertinent to the claim on appeal, additional 
development is required in this case prior to adjudication by the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Appellant contends that the causes of the Veteran's death 
were due to his service-connected PTSD and the numerous 
medications the Veteran was required to take for his service-
connected disabilities, all of which put stress on his heart.  As 
will be explained herein, there has been a change in the law 
which is pertinent to the case on appeal and which may provide an 
alternate theory of entitlement.  As such, additional development 
is warranted prior to adjudication of the service connection 
claim for the Veteran's cause of death.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2010).  For a service-connected disability to be 
the cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically related 
to the immediate or underlying cause.

A contributory cause of death is inherently one not related to 
the principal cause. In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially to death; that it 
combined to cause death; or that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
(2010).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).

During the Veteran's periods of active service, he had a tour of 
in Vietnam and received a Vietnam Service Medal.  The Veteran 
died in early 2006.  The death certificate listed the Veteran's 
immediate cause of death as ventricular fibrillation.  The 
underlying cause of death was listed as arteriosclerotic heart 
disease.  

At the time of his death, service-connection was in effect for 
the following disabilities: residuals of a gunshot wound in the 
right arm with damage to the median and ulnar nerve (rated as 70-
percent disabling); posttraumatic stress disorder (PTSD) (rated 
as 70-percent disabling); residuals of a gunshot wound to muscle 
group V (rated as 30-percent disabling); right horner's syndrome, 
secondary to stellate ganglion sympathectomy for causalgia or 
right arm with anhidrosis of the right side of the face, ptosis 
of the right eye (rated as 10-percent disabling); and, left 
inguinal herniorrhaphy residuals (rated as 10-percent disabling).

A regulation was recently published adding ischemic heart disease 
to the list of diseases for which service connection can be 
established on a presumptive basis as due to exposure to 
herbicides within the Republic of Vietnam during the Vietnam era.  
See 75 Fed. Reg. 53202 (Aug. 31, 2010).  The Veteran's death 
certificate implicated a cardiac condition, arteriosclerotic 
heart disease, as a cause of the Veteran's death.  However, it is 
not clear whether this condition may be considered a 
manifestation of, or causally related to, ischemic heart 
disorder, which is a relevant inquiry given that it has been 
established that the Veteran served in Vietnam.  

If a Veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, certain specific diseases shall be 
service connected if manifest to a degree of 10 percent or more 
at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii).  A Veteran, who during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary. U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii).  

The diseases subject to this presumption of service connection 
are listed at 38 C.F.R. § 3.309(e).  During the pendency of the 
appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to 
include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 
2010).  The pertinent part of that amendment added the following 
to § 3.309(e): "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 
53202, 53216 (August 31, 2010).  This amended rule applies to 
claims received by VA on or after August 31, 2010 and to claims 
pending before VA on that date.  75 Fed. Reg. 53202 (August 31, 
2010).  Id.  The appellant's claim was pending before VA on that 
date.  
The evidence currently on file, while not sufficient to grant 
service connection, does trigger VA's duty to assist the 
appellant in obtaining a VA medical opinion which the addresses 
this new theory of entitlement for the cause of the Veteran's 
death.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that the Secretary must provide a VA medical examination 
or obtain a medical opinion when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  See also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i)).  Thus, a medical opinion will be requested in 
this case.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
identify any additional relevant medical 
treatment records, from either private or 
VA facilities, which pertain to her service 
connection claim for the cause of the 
Veteran's death that are not yet associated 
with the claims file.  Appropriate steps 
should be taken to obtain any identified 
records

2.  Arrange for review of the entire record 
by an appropriate VA examiner.  Request 
that the examiner review the service 
treatment records, post-service records and 
examinations reports, and VA records dated 
just prior to the Veteran's death 
(particularly VA records dated from 2004 to 
2006), and provide an opinion addressing 
whether the cardiac condition, 
arteriosclerotic heart disease, listed as 
the underlying cause of the Veteran's 
death, is considered to be at least as 
likely as not manifestations of, or 
causally related to, ischemic heart 
disease.  

The examiner is also requested to address 
the related question of whether it is at 
least as likely as not that any of the 
listed causes of the Veteran's death are of 
service origin (i.e. were at least as 
likely as not incurred in or as a result of 
service or were incurred during the first 
post-service year), to include based on 
reported exposure to herbicides during 
service.  

Note: As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

In doing so, the examiner should 
acknowledge the appellant's report of 
symptomatology as witnessed. Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

